DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ROY HOLMES,
                                Appellant,

                                    v.

  ANDREA HULBERT, CAROLEE WATSON and RUSSELL WATSON,
                       Appellees.

                              No. 4D18-2879

                              [May 30, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 50-2017-CA-004480-
XXXX-MB.

   Mihaela Cabulea and Anthony J. Russo of Butler Weihmuller Katz
Craig LLP, Tampa, for appellant.

  Lynn G. Waxman of Lynn G. Waxman, P.A., Palm Beach Gardens; and
Robert E. Gordon of Gordon & Partners, P.A., Palm Beach Gardens, for
appellee Andrea Hulbert.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.